Citation Nr: 0844986	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  05-09 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial disability rating greater than 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1967.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Oakland, 
California. 

The veteran indicated on his March 2005 VA Form 9 that he 
wished to testify at a Board hearing.  In a June 2007 VA Form 
119 Report of Contact the veteran's representative withdrew 
the hearing request.  


FINDING OF FACT

The veteran's PTSD is productive of occupational and social 
impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a disability rating disability of 50 
percent, and no greater, for PTSD have been met from the date 
of service connection, January 2, 2003.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Code 9411-9440 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's claim that his 
current service-connected PTSD is more disabling than 
currently evaluated.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  Where an increase 
in an existing disability rating based on established 
entitlement to compensation is at issue, the present level of 
disability is the primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor. 38 C.F.R. § 4.3.

The veteran's PTSD is currently rated as 30 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under 
that code, a 30 percent disability rating is in order when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned under DC 9411 when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships. Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).  GAF scores are generally used in examinations 
reports regarding veterans' psychiatric disabilities.        

Relevant Evidence

Evidence relevant to the current level of severity of the 
veteran's PTSD includes VA psychiatric examination reports 
dated in March 2003, November 2003, and July 2006.  During 
the March 2003 examination the veteran reported that he was 
separated from his third wife and living with his mother.  He 
was also receiving unemployment benefits while attending 
college part-time.  He reported numerous arrests for drunk 
and assault charges through the years with poly-substance 
abused for an extended time following discharge from military 
service.  The veteran stated that he had lived in numerous 
locations and had numerous jobs over the years, all of which 
have been with limited benefits and not taxing to his 
capacities.  His employment has mainly been limited to 
physical type labor or maintenance and repair.  

On mental status examination the veteran was oriented on all 
spheres.  He was dressed casually and was poorly groomed.  He 
made appropriate eye contact and responded in a guarded and 
hostile manner.  His motor activity was retarded and his 
speech was under-productive and soft.  Affect was constricted 
and blunted with a depressed mood.  Memory was grossly intact 
with some short and long-term difficulties.  Thought content 
reflected themes of a self-critical nature and feelings of 
unreality and persecution.  Thought processes were intact 
with no indications of a formal thought disorder, although he 
became circumstantial on occasion.  He had an estimated 
average intelligence.  Insight and judgment were appropriate 
for standard situations and there was no suicidal or 
homicidal ideation.  The examiner diagnosed the veteran with 
PTSD and assigned a GAF score of 55.  

During the November 2003 VA examination the veteran reported 
that he was currently living with his third wife although he 
admitted that they were having problems.  The veteran also 
continued to be unemployed.  On mental status examination the 
examiner noted that the veteran appeared disheveled and 
somewhat unkempt.  He was sluggish and slumped during the 
evaluation and he appeared fatigued and tired.  Although 
coherent, his speech was somewhat halting and blocked with a 
slow reaction time.  He appeared to be of below normal 
intellect, although he reported education beyond the twelfth 
grade.  His general fund of knowledge seemed inadequate and 
his memory was sketchy and patchy.  He showed poor insight 
into his current circumstances as well as the nature of his 
illness.  The veteran displayed a blunt and flat affect and 
he was no able to show any positive emotions.  His thought 
content was dominated by feelings of hopelessness, 
worthlessness, and his memory was marked by poor 
concentration.  The veteran reported a fluctuating eating 
pattern as well as a sleep disorder.  His mood was depressed 
and sad with poor insight into his circumstances.  The 
examiner continued the diagnosis of PTSD, acute and chronic 
with moderate impairment and assigned a GAF score of 51-55.  

During the July 2006 VA examination the veteran reported that 
he had been married to his third and current wife for almost 
30 years.  He indicated that he had two grown children from 
this marriage and had a good relationship with each of them.  
He also indicated that he has had an up and down relationship 
with his wife but that it had improved over recent years.  
The veteran noted that he separated from his wife in 2002 for 
approximately one year.  The veteran also noted that he and 
his wife were actively trying to make new friends.  As for 
occupational impairment the veteran indicated that he was 
currently unemployed but that he sold things on the internet 
to make money.  He also indicated that while he was attending 
college part-time he quit as he was told that attending 
college would not help him get a job at his age.  

On mental status examination the examiner noted that the 
veteran was polite and pleasant and subdued during the 
interview.  He was not spontaneous in his speech and slightly 
underproductive but his speech was coherent and relevant.  He 
had a somewhat depressed face.  The veteran had no crying 
spells as described and no psychomotor retardation.  He had 
no current suicidal ideation or suicide attempts but admitted 
to such attempts in the past.  He did not show any auditory 
or visual hallucinations or any psychotic features.  He did 
report nightmares and flashbacks which are very vivid to him.  
He had no current ideas of reference but did report 
difficulty in the past with paranoid thinking.  The veteran 
did not show any current delusional system.  He was oriented 
to time, place, and person.  His recent memory was marginal 
and he had fairly good concentration and attention.  Also, 
his insight and judgment appeared good.  The examiner 
diagnosed the veteran with PTSD with an element of depression 
and alcohol dependence in full sustained remission since 2002 
and assigned a GAF score of 60.   

Also of record are private treatment reports and VA 
outpatient treatment reports dated through November 2006 
showing treatment for the veteran's PTSD with GAF scores 
ranging from 45 to 60.  

Analysis

Based on these findings, the Board finds that the evidence of 
record substantiates an evaluation greater than 30 percent.  
The veteran's mental disorder affects his abilities to 
function both in his occupation and socially, with such 
deficiencies as constricted affect; under-productive and soft 
speech; impairment of short term memory; poor insight; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.  Thus, as supported by the evidence of 
record, the veteran's symptoms of PTSD more nearly 
approximate the level of impairment associated with a 50 
percent evaluation.  Therefore, in light of the evidence as 
noted above, the Board concludes that the veteran's PTSD is 
productive of impairment warranting the higher evaluation of 
50 percent under DC 9411.

As for the potential for a yet higher rating, the Board notes 
that the medical evidence shows that the veteran has been 
assigned GAF scores ranging from 45 to 60.  The totality of 
the evidence reflects symptoms warranting no more than a 50 
percent rating under the applicable criteria.  The evidence 
does not demonstrate that the service-connected PTSD is by 
itself productive of occupational and social impairment with 
deficiencies in most areas or an inability to establish and 
maintain effective relationships.  While the veteran may 
suffer from some level of social impairment, in that he has 
been withdrawn and isolative, with minimal socialization, the 
evidence does not show that he necessarily is prevented from 
establishing and maintaining such relationships.  

The veteran has been married to his wife for over 30 years 
and maintains a significant relationship with his grown 
children.  As for industrial impairment, the veteran has 
attended college recently and earns money by selling items on 
the internet.  The veteran's PTSD is not shown to be so 
disabling so as to warrant an evaluation of 70 percent under 
DC 9411.  Specifically, there is no evidence of suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or difficulty in adapting to stressful circumstances 
(including work or a worklike setting).  In sum, the 
veteran's PTSD does not warrant an evaluation greater than 50 
percent under the pertinent diagnostic code.

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate PTSD consideration of other diagnostic codes for 
evaluating the disability does not appear appropriate.  See 
38 C.F.R. § 4.20 (permitting evaluation, by analogy, where 
the rating schedule does not provide a specific diagnostic 
code to rate the disability).  See Butts v. Brown, 5 Vet. 
App. 532 (1993).

The veteran contends that his PTSD is worse than originally 
evaluated. However, while the veteran is competent to report 
his symptoms and complaints and observations of same, he is 
not competent to offer a medical opinion as to the extent of 
his PTSD, and his opinion cannot be taken as such. See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The applicability of "staged ratings" has been considered, in 
accordance with Fenderson v. West, 12 Vet. App. 119 (1999) 
(see also Hart v. Mansfield, 21 Vet. App. 505 (2007)); 
however, the medical evidence supports the assignment of a 50 
percent evaluation, and no greater, from the date of service 
connection.

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service. In this case, the 
disability picture is not so exceptional or unusual as to 
render impractical the application of the regular schedular 
criteria and there is no basis to refer this case for 
consideration of an extraschedular rating.

In conclusion, the Board finds that the evidence warrants a 
disability rating of 50 percent under DC 9411 for the 
veteran's PTSD from the date of service connection, January 
2, 2003.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of January 2, 2003, the date of his claim, and 
a 30 percent rating was assigned.  He was provided notice how 
to appeal that decision, and he did so.  He was provided a 
statement of the case that advised him of the applicable law 
and criteria required for a higher rating and he demonstrated 
his actual knowledge of what was required to substantiate a 
higher rating in his argument included on his Substantive 
Appeal.  Although he was not provided pre-adjudicatory notice 
that he would be assigned an effective date in accordance 
with the facts found as required by Dingess, he was assigned 
the date of the claim as an effective date, the earliest 
permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran psychiatric 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file; and the veteran has not 
contended otherwise.




ORDER

A disability rating of 50 percent for PTSD, and no greater, 
is granted effective January 2, 2003, subject to statutory 
and regulatory provisions governing the payment of monetary 
benefits.



____________________________________________
L.J. BAKKE-SHAW 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


